Case: 16-11411    Date Filed: 09/23/2016   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-11411
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:15-cv-62515-WPD



ERIC WATKINS,

                                                            Plaintiff-Appellant,

                                  versus

SCOTT ISRAEL,
Broward County Sheriff,
BROWARD COUNTY MAIN JAIL,
JOSEPH CONTE JAIL FACILITY,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (September 23, 2016)

Before TJOFLAT, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
                   Case: 16-11411       Date Filed: 09/23/2016   Page: 2 of 6


         Eric Watkins, a Florida inmate proceeding pro se, appeals the district court’s

dismissal of his claims brought pursuant to 42 U.S.C. § 1983, alleging that Scott

Israel, Broward County Main Jail, and Joseph Conte Jail Facility (collectively,

“Defendants”) violated his procedural due process rights.

         On appeal, Watkins argues that the district court erred in dismissing his

complaint that Defendants wrongfully took $64.45 from his inmate banking

account and used the money to pay uniform and subsistence fees. He contends that

his complaint clearly stated a violation of his Fourteenth Amendment due process

rights and the district court based its dismissal on the magistrate judge’s erroneous

application of the factors set out in Mathews v. Eldridge1.

         We review de novo a district court’s dismissal for failure to state a claim

under 28 U.S.C. § 1915(e)(2)(B)(ii). Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th

Cir. 2003). Section 1915(e)(2)(B)(ii) provides that a district court shall at any time

dismiss a case proceeding in forma pauperis if it determines that the action fails to

state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii). We

review a district court’s dismissal under § 1915(e)(2)(B)(ii) using the same

standards that govern Fed. R. Civ. P. 12(b)(6) dismissals. Farese v. Scherer, 342
F.3d 1223, 1230 (11th Cir. 2003).




1
    424 U.S. 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976).
                                                  2
               Case: 16-11411      Date Filed: 09/23/2016    Page: 3 of 6


      To survive a motion to dismiss under Rule 12(b)(6), a complaint must

contain sufficient factual matter, accepted as true, to state a claim for relief that is

plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949,

173 L. Ed. 2d 868 (2009). A claim is facially plausible when the complaint’s

factual content allows the court to draw the reasonable inference that the defendant

is liable for the alleged misconduct. Id. While pro se complaints should be

liberally construed, they still must allege factual allegations that raise a right to

relief above the speculative level. See Saunders v. Duke, 766 F.3d 1262, 1266

(11th Cir. 2014).

      A plaintiff alleging a denial of procedural due process must prove three

elements: “(1) a deprivation of a constitutionally-protected liberty or property

interest; (2) state action; and (3) constitutionally-inadequate process.” Grayden v.

Rhodes, 345 F.3d 1225, 1232 (11th Cir. 2003). Once the plaintiff alleges these

first two elements – that he was deprived of a constitutionally-protected liberty or

property interest via state action – we determine what process was due. Id. at

1232. If the plaintiff does not allege a constitutionally inadequate process, the

complaint fails to state a claim and should be dismissed. Lord Abbett Municipal

Income Fund, Inc. v. Tyson, 671 F.3d 1203, 1207 (11th Cir. 2012).

      An inmate has a property interest in most money in his inmate account.

Thus, jail policy which deprives an inmate of access to money in his account must


                                            3
               Case: 16-11411     Date Filed: 09/23/2016     Page: 4 of 6


comport with the requirements of due process. However, the Due Process Clause

does not always require an opportunity to be heard before the government seizes

property. Reams v. Irvin, 561 F.3d 1258, 1263 (11th Cir. 2009). Rather, due

process requires “the opportunity to be heard at a meaningful time and in a

meaningful manner.” Mathews, 424 U.S. at 333. To determine whether a state

action met due process requirements, we conduct a three-factor balancing test

which considers: “(1) the private interest . . . affected by the official action;” (2)

“the risk of an erroneous deprivation of such interest through the procedures used

and the probable value, if any, of additional or substitute procedural safeguards;”

and (3) “the government’s interest, including the function involved and the fiscal

and administrative burdens that the additional or substitute procedural requirement

would entail.” Id. at 335. The challenged action meets due process requirements

when the Mathews factors weigh in favor of the government. See City of Los

Angeles v. David, 538 U.S. 715, 717, 123 S. Ct. 1895, 1896, 155 L. Ed. 2d 946

(2003).

      For the first Mathews factor, an inmate has only a limited property right in

his inmate banking account. Cf. Givens v. Alabama Dep’t. of Corrections, 381
F.3d 1064, 1069 (11th Cir. 2004) (regarding an inmate’s property right in the

interest accrued on his prison banking account, “[The prisoner] has at most a

limited property right in the principal . . . [He] is not free to receive the amounts


                                            4
              Case: 16-11411     Date Filed: 09/23/2016    Page: 5 of 6


deposited in cash, make withdrawals whenever he wants, or spend money without

the Department’s approval.”). Small deductions from an inmate’s account to cover

the reasonable cost of housing him constitute only a minor incursion on his

property rights. The second Mathews factor weighs in favor of the government

when the challenged procedure is unlikely to spawn significant factual errors. See

Reams, 561 F.2d at 1264. The risk of erroneous deprivation is low when the

challenged state action follows official standards and procedures. See id. The

third Mathews factor considers the government’s interests, including its fiscal and

administrative burdens. United States v. Wattleton, 296 F.3d 1184, 1200 (11th Cir.

2002).

      When pre-deprivation hearings are not feasible, the state can satisfy due

process by providing adequate post-deprivation remedies. Rittenhouse v. DeKalb

County, 764 F.2d 1451, 1456 (11th Cir. 1985). A post-deprivation remedy is

adequate when it is capable of fully compensating the deprived individual.

McKinney v. Pate, 20 F.3d 1550, 1564 (11th Cir. 1994). The availability of full

remedies through a post-deprivation process lessens the potential harm to the

deprived individual. See Cryder v. Oxendine, 24 F.3d 175, 178 (11th Cir. 1994).

      Because the facts set out in Watkins’s complaint indicate that the Mathews

factors weigh in favor of the state, he has not alleged facts that would support a

finding that the jail’s policy violated his due process rights. See City of Los


                                           5
              Case: 16-11411     Date Filed: 09/23/2016    Page: 6 of 6


Angeles, 538 U.S. at 717-718, 123 S. Ct. at 1897-1898. First, he alleged only a

minimal incursion on a limited property interest. Cf. Givens, 381 F.3d at 1069.

Second, the jail policy is a ministerial matter which poses little risk of erroneous

deprivation. See Reams, 561 F.2d at 1264. Third, the significant government

interest in sharing incarceration costs with inmates would be undermined by

requiring pre-deprivation hearings. See Wattleton, 296 F.3d at 1200. Finally, the

jail policy satisfies due process because Watkins has access to – and has made use

of – a post-deprivation grievance process and is entitled to full reimbursement if he

is acquitted of his charges. See Rittenhouse, 764 F.2d at 1456; see also McKinney,
20 F.3d at 1564. He has therefore not alleged a constitutionally inadequate

process, and the district court properly dismissed his complaint. See Lord Abbett,
671 F.3d at 1207. Accordingly, we affirm the district court’s dismissal of

Watkins’s complaint.

      AFFIRMED.




                                           6